Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                           March 15, 2022
              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II

 MARC-JAMES ROBERTS,                                                  No. 55362-7-II

                                Appellant,

         v.                                                    UNPUBLISHED OPINION

 JEFFREY UTTECHT, Superintendent,
 Coyote Ridge corrections Center,

                                Respondent.

       WORSWICK, J. — Marc J. Roberts appeals a superior court order dismissing his habeas

corpus petition as untimely. Roberts pleaded guilty to first degree murder in 2002. Eighteen

years later, he filed a habeas corpus petition challenging his conviction, and the trial court

dismissed his petition as untimely. On appeal, Roberts argues that the trial court (1) lacked

personal jurisdiction because Roberts is a “sovereign,” not a person; (2) the trial court violated

his due process rights; (3) the American Arbitration Association (AAA) rules should apply to

judicial proceedings; (4) the dismissal was arbitrary and capricious; (5) the trial court departed

from the usual manner of conducting judicial proceedings; (6) the Attorney General made false

statements; and (7) the time bar imposed by RCW 10.73.090 is fictitious. All of Roberts’s

arguments are meritless. We dismiss Roberts’s petition as untimely under RCW 10.73.090.

                                              FACTS

       Roberts pleaded guilty to first degree murder in 2002. He was sentenced to 240 months

of confinement and did not appeal his conviction. His judgment and sentence became final for

purposes of the one-year time bar on June 28, 2002.
No. 55362-7-II


       In June 2020, Roberts filed a habeas corpus petition in superior court, arguing that he is a

“sovereign,” not a “person” and because he is a “sovereign,” the trial court should have acquired

Roberts’s consent before asserting personal jurisdiction over him. Clerks’s Papers (CP) at 1. He

also argued ineffective assistance of counsel, and he made several unsupported claims that our

courts are “private corporate” courts involved in “enormous and elaborate scheme/scam/Treason,

by the elites and their ‘Subversive Organization.’” CP 23-30.

       The trial court dismissed Roberts’s petition as time-barred by RCW 10.73.090. Roberts

appeals.

                                            ANALYSIS

                         I. LEGAL PRINCIPLES AND STANDARD OF REVIEW

       RCW 10.73.090(1) states that “No petition or motion for collateral attack on a judgment

and sentence in a criminal case may be filed more than one year after the judgment becomes

final if the judgment and sentence is valid on its face and was rendered by a court of competent

jurisdiction.” “Collateral attack” includes a habeas corpus petition. RCW 10.73.090(2).

       A petitioner filing an untimely collateral attack bears the burden of showing that his

petition overcomes the one-year time bar of RCW 10.73.090 by demonstrating that one of the

RCW 10.73.100 exceptions applies. RCW 10.73.100(5) exempts petitions from the one-year

time bar if the trial court imposed a sentence in excess of the court’s jurisdiction. It is proper for

a court to dismiss a petition for collateral review when “it fails to present an arguable basis for

collateral relief either in law or in fact.” In re Pers. Restraint of Khan, 184 Wn.2d 679, 686-87,

363 P.3d 577 (2015).




                                                  2
No. 55362-7-II


       Because Roberts filed his habeas corpus petition more than one year after his judgment

and sentence became final, he must demonstrate either facial invalidity, judgment entered in

excess of the court’s jurisdiction, or any of the RCW 10.73.100 exemptions to the time bar.

RCW 10.73.090. A judgment is facially invalid if the trial court exercised power that it did not

have, most typically by imposing a sentence not authorized by law. In re Pers. Restraint of

Flippo, 187 Wn.2d 106, 110, 385 P.3d 128 (2016). For example, if a trial court enters a

judgment for a nonexistent crime or if a sentence exceeds the duration allowed by statute. In re

Pers. Restraint of Knight, 4 Wn. App. 2d 248, 252-53, 421 P.3d 514 (2018); In re Pers. Restraint

of McWilliams, 182 Wn.2d 213, 215 n.2, 340 P.3d 223 (2014).

                          II. ROBERTS’S UNTIMELY COLLATERAL ATTACK

       Roberts makes several meritless arguments. He argues that (1) the trial court lacked

personal jurisdiction because it did not obtain his consent as a “sovereign”; (2) the AAA rules

apply to judicial proceedings; (3) the trial court violated his due process rights by sentencing him

despite lack of personal jurisdiction; (4) improper venue; (5) the RCW 10.73.090 time bar is

“fictitious;” (6) the State was required to respond to his petition on the merits; and (7) the trial

court’s dismissal was arbitrary and capricious. He also argues, without explanation, that (8) the

trial court departed from the usual course of judicial proceedings. None of his claims are

supported by factual allegation or sound legal arguments. Roberts merely regurgitates case law

and asserts legal conclusions without showing how or why he came to such conclusions.

Importantly, none of his arguments go to the facial invalidity of his judgment. Because

Roberts’s petition was filed more than one year after his conviction became final per RCW




                                                   3
No. 55362-7-II


10.73.090, dismissal is required unless he can show an exception to the statutory time bar.

RCW 10.73.100; Khan, 184 Wn.2d at 686-87.

       Roberts’s only argument that could possibly constitute an exception to the RCW 10.73.090

time bar is his jurisdictional argument. Roberts argues that he overcomes the RCW 10.73.090

time bar because the trial court imposed his sentence in excess of its jurisdiction. The trial court

properly exercised personal jurisdiction over Roberts; thus, his petition is untimely.

       The crux of Roberts’s jurisdictional argument hinges on a bald assertion that he is a

“sovereign,” not a “person,” and therefore, he is not subject to the court’s jurisdiction without his

consent. Br. of Appellant 1-3. This argument is meritless.

       Roberts presumes that by self-identifying as a “sovereign” he cannot be sued without

permission. Although Roberts claims he is a “sovereign” and not a “sovereign citizen,” his

arguments are similar to those espoused by self-proclaimed “sovereign citizens.”1 Caesar

Kalinowski, A Legal Response to the Sovereign Citizen Movement, 80 MONT. L. REV. 153,

158-64 (2019). Sovereign citizens generally believe that they are not subject to laws or court

proceedings. United States v. Gougher, 835 Fed. Appx. 231, 233 (9th Cir. 2020) (quoting United

States v. Glover, 715 F. App’x 253, 256 n.2 (4th Cir. 2017)). However, courts have repeatedly

held that those who claim to be sovereign are subject the courts’ jurisdiction regardless of how

they frame their jurisdictional arguments. Gougher, 835 Fed. Appx. at 233 (asserting




1
 Roberts’ jurisdictional argument is an archetypal argument made by “sovereign citizens” and
has been rejected by courts every single time as meritless and frivolous. See e.g., Order Den.
Mot. to Dismiss, United States v. Newby, No. C18-5978RBL, 2019 WL 7877965 (W.D. Wash.,
Dec. 19, 2019) (court order); United States v. Neal, 776 F.3d 645, 650 (9th Cir. Jan. 12, 2015);
United States v. Cook, 3:18-CR-00019, 2019 WL 2721305, at *2 (E.D. Tenn. June 28, 2019).


                                                 4
No. 55362-7-II


jurisdiction over a “sovereign citizen” despite lack of consent). See e.g., United States v. Hall,

681 Fed. Appx. 621 (9th Cir. Mar. 8, 2017).

        The Seventh Circuit has aptly held, “Regardless of an individual’s claimed status of

descent, be it as a ‘sovereign citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood human

being,’ that person is not beyond the jurisdiction of the courts. These theories should be rejected

summarily, however they are presented.” United States v. Benabe, 654 F.3d 753, 767 (7th Cir.

Aug. 18, 2011). We likewise summarily reject Roberts’ bald assertion that he is a sovereign

whose consent must be obtained by the courts of this state. His jurisdictional argument fails.

        Because Roberts filed his petition more than one year after his judgment and sentence

became final, and because he fails to show an exemption to the time bar under RCW 10.73.100,

we dismiss his petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



 Maxa, J.




 Lee, C.J.




                                                  5